Concurring Opinion by
Wright, J.:
It has been our proud boast, and rightly so, that we are following the recommendation of the Bar Association that unnecessary opinions should not be filed. Adoption of such a policy was imperative in view of our greatly increased case load. In 1953, my first year on this court, we disposed of 291 Journal numbers. The corresponding number for 1965 was 788. These figures do not include the many appeals which are processed without being formally called for argument.
It is my view that the opinion which is being filed in the instant case is entirely unnecessary. • Judge Hoffman settled the question in Bodick v. Harcliff Mining Co., 207 Pa. Superior Ct. 159, 214 A. 2d 735, filed December 8, 1965. All that is now required, is a per curiam order such as was entered December 17, 1965, in Toff v. Rohde, No. 755 October Term 1965. I concur only in the result, and do so for the reason set forth in my concurring opinion in the Bodick case.